Case: 19-20140     Document: 00515976684          Page: 1    Date Filed: 08/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                   No. 19-20140                          August 12, 2021
                                                                          Lyle W. Cayce
                                                                               Clerk
   Erica Fulton,

                                                             Plaintiff—Appellee,

                                       versus

   United Airlines, Incorporated; Air Serv Corporation,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:17-CV-528


                    ON PETITION FOR REHEARING

   Before King, Elrod, and Willett, Circuit Judges.
   Per Curiam:*
          IT IS ORDERED that the defendants’ petition for rehearing is
   GRANTED. We now substitute this opinion for the one previously issued.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20140          Document: 00515976684                 Page: 2        Date Filed: 08/12/2021




                                             No. 19-20140


            United Airlines and Air Serv appeal the district court’s final judgment
   awarding damages to Erica Fulton following a jury trial. Because there was
   sufficient evidence to support the jury’s verdict, we AFFIRM.
                                                   I.
            In 2008, Fulton was diagnosed with a degenerative spinal condition
   that medically forced her to retire in 2012 and to begin using a wheelchair in
   2014. 1 As a result of her condition, Fulton lost the use of her legs and became
   more dependent on her arms for most aspects of her life, including mobility.
   Because of her disabilities, Fulton requires special assistance when boarding
   planes.
            On September 4, 2016, Fulton traveled from her home in Florida to
   Austin, Texas to visit her son for his birthday. Fulton flew from Tampa,
   Florida to Houston, Texas where she then boarded another plane for a
   connecting flight to Austin. Fulton was able to board and deboard her first
   flight uneventfully.
            Her second flight, however, did not go as smoothly. While boarding
   her connecting flight in Houston, two Air Serv employees were assisting
   Fulton in transitioning from her wheelchair to her seat. 2 Despite there being
   two employees present to help Fulton to her seat, only one was actively
   engaged. While one employee stepped away, the other employee picked
   Fulton up and attempted to shuffle sideways to move her to her seat.




            1
             In reviewing a district court’s denial of a motion for a new trial, we must view the facts
   “in the light most favorable to the jury’s verdict.” Baisden v. I’m Ready Prods., Inc., 693 F.3d
   491, 504 (5th Cir. 2012).
            2
             United contracted with Air Serv to provide special assistance to disabled passengers
   while boarding planes.




                                                    2
Case: 19-20140      Document: 00515976684          Page: 3   Date Filed: 08/12/2021




                                    No. 19-20140


          Before Fulton made it to the seat, the employee lost control and
   dropped her. Fulton slammed into the side wall of the plane, hitting her
   shoulder. This resulted in an immediate surge of pain to her shoulder. The
   employee grabbed Fulton, put her in her seat and left while stating, “There,
   you’re okay.”
          Fulton tried to get the attention of the flight attendants for help but
   was unable to do so as they were busy helping other passengers board the
   plane. After takeoff, Fulton was able to get a flight attendant’s attention.
   The flight attendant instructed Fulton to file a complaint once they landed,
   but there was nothing the flight attendant could do about Fulton’s injury until
   then. At Fulton’s request, the flight attendant retrieved some medication
   from Fulton’s bag to alleviate her pain.
          Once Fulton arrived in Austin, she reported the incident and was
   given a phone number to call to lodge a complaint. Fulton was also informed
   by United that, during the trip, her specialized wheelchair had been damaged
   and rendered useless. These events caused her significant pain and made her
   trip to visit her son very difficult. Fulton decided to wait to see her doctors
   in Florida, who were aware of her preexisting conditions, rather than go
   through excessive testing with new doctors in Austin, who were unfamiliar
   with her.
          Upon her return to Florida, Fulton scheduled an appointment with
   her primary care physician, Dr. King, to examine her shoulder. Dr. King
   referred her to Dr. Tedder and PrimaCare, who performed an MRI that
   revealed “[s]evere interstitial tearing . . . with associated partial-thickness
   tear of the bursal surface.” After viewing the MRI in October, Dr. Tedder
   recommended surgery. However, he was unable to fit Fulton into his
   schedule for several months.




                                          3
Case: 19-20140      Document: 00515976684          Page: 4   Date Filed: 08/12/2021




                                    No. 19-20140


          Fulton was able to find another surgeon, Dr. Watson, who thought he
   could operate more quickly. Even so, seven months passed before she was
   able to have the operation. During that time, Fulton experienced significant
   pain. She lost much of her independence, as she had previously relied heavily
   on her arms for most aspects of daily life.
          Fulton filed this lawsuit in Texas state court against United, Air Serv,
   and the unnamed employee who dropped her. The defendants removed the
   case to federal court on the basis of diversity jurisdiction. A federal jury
   returned a verdict in favor of Fulton. The jury awarded Fulton just over $3.8
   million in damages. That award included compensation for past medical
   expenses, future medical expenses, past physical impairment, future physical
   impairment, past disfiguration, past physical pain and mental anguish, and
   future physical pain and mental anguish. Thereafter, United and Air Serv
   made a renewed motion for judgment as matter of law or, in the alternative,
   either a new trial or remittitur. The district court denied both motions.
   United and Air Serv now appeal.
                                         II.
          In their appeal, United and Air Serv first challenge the denial of their
   renewed motion for judgment as a matter of law under Federal Rule of Civil
   Procedure 50(b) based on insufficient evidence of medical causation.
   Because the evidence that Fulton provided to the jury was sufficient under
   Texas law, we affirm the district court’s dismissal of the defendants’ motion.
                                         A.
          “This court reviews the denial of a Rule 50(b) renewed motion for
   judgment as a matter of law de novo, ‘but [its] standard of review with respect
   to a jury verdict is especially deferential.’” Apache Deepwater, L.L.C. v. W&T
   Offshore, Inc., 930 F.3d 647, 652–53 (5th Cir.) (quoting Olibas v. Barclay, 838
   F.3d 442, 448 (5th Cir. 2016)), cert denied 140 S. Ct. 649 (2019). “A party is




                                          4
Case: 19-20140      Document: 00515976684          Page: 5    Date Filed: 08/12/2021




                                    No. 19-20140


   only entitled to judgment as a matter of law on an issue where no reasonable
   jury would have had a legally sufficient evidentiary basis to find otherwise.”
   Id. at 653; accord Fed. R. Civ. P. 50(a)(1). “We credit the non-moving party’s
   evidence and disregard all evidence favorable to the moving party that the
   jury is not required to believe.” Janvey v. Romero, 817 F.3d 184, 187 (5th Cir.
   2016) (quoting Carroll v. Ellington, 800 F.3d 154, 168 (5th Cir. 2015)).
                                         B.
          During the trial, Fulton and her caretaker testified that after the
   accident Fulton lost substantial strength and mobility in her right arm,
   rendering it useless. Fulton’s medical records reveal no prior shoulder
   injuries. Further, the record reflects that Fulton’s preexisting condition
   affects only her spine and has never affected her shoulder or arms. Fulton
   explained that when she was dropped, she experienced immediate and
   excruciating pain. After her return home, she sought medical treatment, and
   an MRI revealed “severe interstitial tearing.” In addition to Fulton’s own
   testimony and that of her caregiver, her treating physician, Dr. Watson,
   testified that Fulton had suffered a full-thickness rotator cuff tear and a torn
   bicep. Dr. Watson testified that it was obvious that Fulton’s torn rotator cuff
   was not a result of degeneration. Dr. Watson also opined that Fulton’s
   injuries were a result of being dropped while boarding her flight.
          Nevertheless, United and Air Serv contend that the evidence
   presented at trial was insufficient to establish causation under Texas law
   because Fulton failed to designate an expert witness to provide testimony
   regarding medical causation. Under Texas law, “expert testimony is
   necessary to establish causation as to medical conditions outside the common
   knowledge and experience of jurors.” Guevara v. Ferrer, 247 S.W.3d 662, 665
   (Tex. 2007). In the defendants’ view, Fulton’s preexisting spinal condition
   makes her shoulder injury a medical condition outside the “common




                                          5
Case: 19-20140      Document: 00515976684           Page: 6    Date Filed: 08/12/2021




                                     No. 19-20140


   knowledge and experience.” Id. Therefore, lay testimony alone would not
   enable a jury to find causation for Fulton’s injury. United and Air Serv
   further argue that because Dr. Watson, Fulton’s treating physician, was not
   designated as an expert witness, his testimony was lay testimony and
   therefore insufficient to establish the necessary medical causation.
          The defendants’ contention fails. Under Texas law, “[l]ay testimony
   is adequate to prove causation in those cases in which general experience and
   common sense will enable a layman to determine, with reasonable
   probability, the causal relationship between the event and the condition.”
   Morgan v. Compugraphic Corp., 675 S.W.2d 729, 733 (Tex. 1984). Although
   United and Air Serv contend that Fulton’s preexisting spinal condition
   muddies the waters, there is no evidence in the record that Fulton’s spinal
   injury has ever affected her shoulder. A fall and a torn rotator cuff are exactly
   the sort of “event[] and condition[] of a basic nature” for which lay testimony
   suffices under Texas law. Guevara, 247 S.W.3d at 668. Moreover, even
   assuming arguendo that lay testimony were not enough, the district court
   allowed Dr. Watson, who was Fulton’s treating physician, to testify about
   Fulton’s diagnosis and his course of treatment for Fulton. This was well
   within the district court’s discretion.
          Fulton’s evidence, which included not only the testimony of Fulton
   and her caregiver, but also the testimony of her surgeon and her medical
   records, was sufficient to establish causation. Therefore, we affirm the
   district court’s denial of the defendants’ Rule 50(b) motion.
                                         III.
          The defendants next challenge the district court’s denial of their
   motion for a new trial or remittitur asserting that the jury’s damage award
   was grossly excessive. We review the denial of both a motion for a new trial
   and a motion for remittitur using the deferential abuse of discretion standard.




                                             6
Case: 19-20140      Document: 00515976684           Page: 7   Date Filed: 08/12/2021




                                     No. 19-20140


   See Olibas, 838 F.3d at 448 (motion for a new trial); Longoria v. Hunter
   Express, Ltd., 932 F.3d 360, 364 (5th Cir. 2019) (motion for remittitur). “The
   district court abuses its discretion by denying a new trial only when there is
   an ‘absolute absence of evidence to support the jury’s verdict.’” McCaig v.
   Wells Fargo Bank (Tex.), N.A., 788 F.3d 463, 472 (5th Cir. 2015) (quoting
   Wellogix, Inc. v. Accenture, L.L.P., 716 F.3d 867, 881 (5th Cir. 2013)).
          We look to state law on this question. Cf. Gasperini v. Ctr. for
   Humanities, Inc., 518 U.S. 415, 418, 430–31 (1996). Under Texas law, we
   consider whether “the evidence introduced at trial would allow a reasonable,
   fair-minded jury to come to the verdict the actual jury reached.” Longoria,
   932 F.3d at 365. While this standard may include an analysis of verdicts in
   similar cases, we reverse only when the damages awarded are “so factually
   insufficient or so against the great weight and preponderance of the evidence
   as to be manifestly unjust.” Pope v. Moore, 711 S.W.2d 622, 624 (Tex. 1986).
                                         A.
          The defendants argue that the jury’s award of damages for past and
   future physical pain and mental anguish is unsupported by the evidence and
   is grossly excessive under Texas law. At trial, Fulton presented evidence that
   she had suffered a substantial amount of pain and mental anguish as a result
   of her injury. During the several months that passed while Fulton awaited
   surgery, her medical records show that she frequently complained of having
   trouble sleeping and rated the pain in her shoulder as an eight out of ten
   during multiple appointments. Moreover, Fulton’s surgeon testified that,
   even with surgery, it would not be possible for her shoulder to become pain
   free again. He further stated that she would likely require future painful
   surgeries, steroid injections, and physical therapy to control the pain.
          The jury’s award for physical pain and mental anguish was not against
   the great weight and preponderance of the evidence. Therefore, the district




                                          7
Case: 19-20140      Document: 00515976684            Page: 8   Date Filed: 08/12/2021




                                      No. 19-20140


   court did not abuse its discretion in denying the defendants’ motion for a new
   trial based on the jury’s award.
                                          B.
          United and Air Serv next challenge the jury’s award for past
   disfigurement. Under Texas law, disfigurement is defined as “that which
   impairs or injures the beauty, symmetry, or appearance of a person or thing;
   that which renders unsightly, misshapen or imperfect, or deforms in some
   manner.” Goldman v. Torres, 341 S.W.2d 154, 160 (Tex. 1960).
          Fulton presented sufficient evidence to the jury to support the verdict
   awarding damages for past disfigurement. There was testimony that after the
   incident, Fulton’s shoulder was bruised and “always swelling up.” The
   record also established that Fulton’s surgery required her doctor to poke two
   holes in her shoulder. Those holes had to be large enough for medical
   instruments to be inserted through to conduct the surgery. Given the nature
   of the surgery, it would be a reasonable inference for the jury to conclude that
   Fulton likely suffered some scarring as a result of the operation.
          The assessment of the award “boils down to whether the evidence
   introduced at trial would allow a reasonable, fair-minded jury to come to the
   verdict the actual jury reached.” Longoria, 932 F.3d at 365. Here, a jury could
   “draw reasonable inferences from the evidence, and those inferences may
   constitute sufficient proof to support a verdict.” Wackman v. Rubsamen, 602
   F.3d 391, 399 (5th Cir. 2010) (quoting McBeth v. Carpenter, 565 F.3d 171, 176
   (5th Cir. 2009)); see also Moore Freight Servs., Inc. v. Munoz, 545 S.W.3d 85,
   96 (Tex. App.—El Paso 2017, pet. denied). The evidence presented regarding
   Fulton’s injury and surgery entitled the jury to make a reasonable inference that
   Fulton sustained disfigurement as a result of being dropped. Moreover, an
   award for past disfigurement following a surgery is in line with analogous Texas
   cases. See Hopkins Cnty. Hosp. Dist. v. Allen, 760 S.W.2d 341, 342, 344 (Tex.




                                           8
Case: 19-20140         Document: 00515976684               Page: 9      Date Filed: 08/12/2021




                                            No. 19-20140


   App.—Texarkana 1988, no writ) (upholding a past disfigurement award of
   $25,000 (roughly $50,000 adjusted for inflation) for surgical scars on the
   plaintiff’s abdomen); see also Wal-Mart Stores, Inc. v. Tinsley, 998 S.W.2d 664,
   673 (Tex. App.—Texarkana 1999, pet. denied) (affirming a disfigurement
   recovery for a small surgical scar covered by clothing).
           Because      Fulton     presented         sufficient   evidence     to    establish
   disfigurement, “whether to award damages and how much [was] uniquely
   within the factfinder’s discretion.” Golden Eagle Archery, Inc. v. Jackson, 116
   S.W.3d 757, 772 (Tex. 2003).               Accordingly, the jury’s award for past
   disfigurement was well within its discretion. 3
                                        *        *         *
           In sum, Fulton produced sufficient factual evidence to support the
   jury’s verdict. Accordingly, we AFFIRM. 4




           3
              Because United and Air Serv did not properly raise the challenges for past and
   future healthcare expenses or overall damages in their motion for a new trial, they have
   forfeited their right to contest them on appeal. Generally, “[a]n argument not raised before
   the district court cannot be asserted for the first time on appeal.” NCDR, L.L.C. v. Mauze
   & Bagby, P.L.L.C., 745 F.3d 742, 752 (5th Cir. 2014) (quoting XL Specialty Ins. Co. v. Kiewit
   Offshore Servs., Ltd., 513 F.3d 146, 153 (5th Cir. 2008)).
           4
             Due to a disagreement between the parties over which exhibits were sent to the
   jury, we issued two limited remands to the district court to resolve the issue of what
   documents constituted the district court’s record. The district court made a definitive
   ruling that the correct exhibits were sent to the jury and are before us now. While the
   exhibits were not handled with the care that we would normally expect, we are satisfied that
   the district court correctly determined that the November 2019 exhibits are the correct
   exhibits. There was no abuse of discretion by the district court regarding the exhibits.




                                                 9